DICE, Commissioner.
The offense is driving while intoxicated; the punishment, fifteen days in jail and a fine of $50.
Upon the trial, the' state’s witness Burt Scheinbraun testified that on the date alleged he witnessed an automobile accident at the intersection of 12th and Washington Streets in the city of Waco and observed the appellant driving one of the automobiles involved in the accident. The witness stated that immediately after the accident he went to' appellant’s automobile, where appellant' was- seated behind the steering-wheel and assisted him out of the car. He further testified that at such time appellant smelled of alcohol, that he could not walk without assistance, and expressed the opinion that appellant was drunk.
' Officer Floyd Kelinski, called as a witness by the state, testified that he went to the scene of the accident shortly after it occurred, where he observed the appellant, and expressed his opinion that he was drunk at such time.
Appellant did not testify or offer any evidence in his behalf.
We find the evidence sufficient to support the conviction.
The record contains no bills of exception and there are no objections to the court’s charge.
The judgment is affirmed.
Opinion approved by the Court.